DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-19 were originally pending in this application of which claims 12-19 were withdrawn from further consideration (Restriction) prior to the amendment dated 07/28/2021. Claims 1, 4, 6, 7, 10 and 11 are now amended. No claims are cancelled. New claim 20 is added. Hence, claims 1-20 are currently pending in the instant application of which claims 12-19 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 7, ln 9-12), filed on 07/28/2021 with respect to the 112 rejections of claims 1, 7, 10-11 have been fully considered and are persuasive. The 112 (b) rejections of claims 1-11 have been withdrawn. 
Applicant’s arguments (pg. 7, ln 13-21), filed on 07/28/2021 with respect to claim 1 have been fully considered and are persuasive. The 101 rejection of claim of 1 has been withdrawn.
Applicant’s arguments (pg. 10, ln 1-6), filed on 07/28/2021 with respect to claim 1 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Li et al. (US20190198020A1), Hayashida (JP2016083106A) and Heo et al. (US2015252509A1) references below, in order to address the new limitations introduced by the applicant in the amendment. Please see rejection as follows.
Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, line 2, “image acquisition unit is inside” should read “image acquisition unit inside”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, Applicant recites the limitation “by the controller, obtaining laundry distribution information comprising moisture content information of a laundry from a laundry image, and estimating a vibration degree of the inner tub based on the laundry distribution information, and control an RPM of the motor based on the vibration degree of the inner tub”. Prior to the amendment dated 07/28/2021, Applicant has claimed only a ‘method of controlling a detergent quantity of a washing machine using artificial neural network’ however has not claimed nor established a relation between (1)  Since it is not evident from the Specification that the subject matter of latter method (2) is part of the same embodiment or has overlapping subject matter as former method (1), the subject matter is not properly described in the application as filed.
Also, claims 2-11 and 20 are rejected because of their dependence on base claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “determining a kind of the detergent based on a speech intention” in line 9. The Applicant has referred to determining a speech intention from text information using an example in the specification [282]. However, the term intention is still obscure rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claim 1 recites the limitation “user's sound information” in line 10. Even though the Applicant has referred to “The speech recognition device may receive the user's sound information and extract a feature value from the sound information to determine a speech intention” (Specification [282]), it is still not clear as to what kind of sound information the Applicant was referring to. The phrase user's sound information is non-descriptive, rendering the overall limitation ambiguous and hence the metes and bounds of the user’s vocal/voice input/command”.
Claim 1 recites the limitation “obtaining laundry distribution information comprising moisture content information of a laundry from a laundry image,” in line 17. In the Specification [204], Applicant has referred to the laundry classification information comprising moisture content information of the laundry and the laundry distribution information comprises degree of disposition or height information. The phrase “laundry distribution information comprising moisture content” is contradictory to the disclosure, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.
Claim 1 recites the limitation “a communication circuit,” in line 3. Applicant indicates what the communication circuit does (sends detergent data) and not what it is (Specification [19]). The term circuit is non-descriptive rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. To advance the prosecution, the Examiner hereby interprets this limitation as a generic communication pathway or route.
Claim 1 recites the limitation “a controller having a pre-learned artificial neural network (ANN)” in line 3. Applicant indicates that the washing machine based on artificial intelligence includes10 a controller; (Specification [19]) but claims that the controller has the pre-learned ANN. The phrase having a pre-learned artificial neural network is non-descriptive, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claim 1 recites the limitation “estimating a vibration degree of the inner tub” in line 18. The phrase vibration degree is non-descriptive and from the specification [205], it is unclear if it the term degree 
Claim 1 recites the limitation “estimating a vibration degree of the inner tub” in line 18. The term estimating is generic and non-descriptive and since the methodology/steps to estimate the vibration degree are not detailed (Specification [205]), the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claim 1 recites the limitation “control an RPM of the motor based on the vibration degree of the inner tub” in line 19. Applicant has not clearly explained the correlation between RPM and vibration degree, i.e. steps to calculate RPM from vibration degree (Specification [205]), rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claim 20 recites the limitation “image acquisition unit providing a view of the inner tub” in line 3. In the Specification [258], Applicant has referred to the image acquisition unit providing an “image” of the inner tub. To maintain consistent terminology, the Examiner suggests that this language could read “image acquisition unit providing an image of the inner tub”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR-20150075464-A) in view of Ishibashi et al. (US-5241845-A) and further in view of Kim et al. (KR-20080032526-A); Li et al. (US-20190198020-A1); Hayashida (JP2016083106A) and Heo et al. (US2015252509A1).
Regarding claims 1 and 20, Lee et al. teaches a method of controlling a detergent quantity of a washing machine (300) comprising an external information collector (phone at wireless terminal 100), a washing tub (pg. 4 para 12) a communication circuit ((wireless communication via network 200 and a wireless terminal 100, see Fig. 1, pg. 4 para 1), and a controller 360 (pg. 4 para 8), the method comprising by the controller: obtaining information about a kind of detergent from an external information collector (obtain detergent type data by scanning an image such as a barcode via receiving unit 310, pg. 4 para 4, Step S4100, pg. 5 para 4,); applying the information about a kind of detergent to the network (comparing the received detergent type data with previously stored detergent type data in the wireless terminal 100, pg. 4 para 4, Step S4300. pg. 5 para 4); determining a kind of the detergent based on the application result (extract matching detergent type data based on comparing the received detergent type data with previously stored detergent type data in wireless terminal 100 via a first extraction unit 320, pg. 4 para 5, Step S4500, pg. 5 para 4); receiving predetermined detergent quantity information based on the , Step S4600, Step S4700, pg. 5 para 5).
Lee et al. does not explicitly teach that (1) the method of controlling the detergent quantity is based on artificial intelligence i.e. : a controller having a pre-learned artificial neural network (ANN) (Al) and where in the information about the kind of detergent is applied to a pre-learned artificial neural network (ANN) model (2) the method includes a step for determining whether the detergent quantity supplied through a detergent inlet is less than the predetermined detergent quantity based on the predetermined detergent quantity information (3) obtaining information about a kind of detergent from a user's sound information obtained via the external information collector;  (4) determining a kind of the detergent based on a speech intention from a feature value extracted via the user's sound information; (5) and by the controller, obtaining laundry distribution information comprising moisture content information of a laundry from a laundry image, and estimating a vibration degree of the inner tub based on the laundry distribution information, and control an RPM of a motor (that drives inner tub) based on the vibration degree of the inner tub wherein the laundry image is obtained using an image acquisition unit is inside the washing machine, the image acquisition unit providing a view of the inner tub.
In the analogous art of Neurocontrol for washing machines, Ishibashi et al. teaches a washing machine with a controller (microcomputer 13, Fig 1, Col 5 Ln 57-58) with a pre-trained (Col 2 Ln 21-24, Col 12 ln 19-23) machine-learning network (neural network 45, Fig 1) and a control method wherein the method of controlling the detergent quantity is based on artificial intelligence (Al) (wherein detergent volume data D5 is input as training data to the neural network 45, Fig. 1, Col 15 ln 44-51; and transparency detector 20 serves to detect detergent volume (and detergent type) based on transparency value as output of the network, see Col 16 ln 9-13) and where in the information (data) about the kind of detergent is (input) to a pre-learned artificial neural network (ANN) model (see detergent type data D6 input to the neural network 45, Fig. 1, Col 8 ln 60-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the neural-network (AI) based controller (microcomputer 13) OF Ishibashi et al. into the washing machine of Lee et al. and incorporate the method steps to control the detergent quantity and to input the detergent type as input data to the network into the control method of Lee et al. with the benefit of having neural network based intelligent and intuitive algorithms to identify detergent type (liquid vs powder detergents) and their corresponding quantities instead of using multitude of sensors to detect liquid/powder/volume/weight etc. which ultimately results in reduction in production cost of the washing machine (Col 7 ln 23-29, Col 16 ln 13-16).
The combination of Lee et al. and Ishibashi et al. does not explicitly teach that the method includes a step for determining whether the detergent quantity supplied through a detergent inlet is less than the predetermined detergent quantity based on the detergent quantity information, (3) obtaining information about a kind of detergent from a user's sound information obtained via the external information collector;  (4) determining a kind of the detergent based on
In the analogous art of control methods for washing machine, Kim et al. teaches a method step for determining whether the amount of detergent is added through a detergent inlet (detergent supply device 30) is less than the set range (see claim 2).

The combination of Lee, Ishibashi and Kim  does not explicitly teach (3) obtaining information about a kind of detergent from a user's sound information obtained via the external information collector;  (4) determining a kind of the detergent based on
In the analogous art of control method of household appliance equipped with a speech control system, Li teaches a washing machine with a speech recognition module ([0003] abstract), integrated with a smartphone provided with a communication module (WiFi, blue tooth [0069]) that recognizes the information input by the user,  online in the cloud or offline based on a local database, and converts it into machine language to later transmit it to the washing machine via a communication module [0069] [0070].
It would have been obvious to one of ordinary skill in the art at the time of the invention to add a speech recognition module along with local database as taught by Li into the i.e. the external information collector (phone) of Lee et al. wherein the database could include detergent data, so that when a user voices out a detergent type, the input can be converted to machine language so that the washing machine 
The combination of Lee, Ishibashi, Kim and Li still does not explicitly teach controller obtaining laundry distribution information comprising moisture content information of a laundry from a laundry image, and estimating a vibration degree of the inner tub based on the laundry distribution information, and control an RPM of a motor (that drives inner tub) based on the vibration degree of the inner tub, wherein the laundry image is obtained using an image acquisition unit is inside the washing machine, the image acquisition unit providing a view of the inner tub.
Firstly, in the analogous art of washing machines Hayashida teaches control method where a control unit 22 captures an image (Step S2) of the inside of a washing tub 3 by imaging the inside of the washing tub 3 [0014] by an imaging device 18 part of image processing unit 23 (Step S6) and determines degree of wetness i.e. moisture content of the laundry. (Step S7). [0005] [0012]-[0017].
Secondly, in the analogous art of control methods for washing machines, Heo et al teaches when laundry is soaked in wash water in the washing tub; a controller is configured to control, in response to a degree of vibration sensed by the vibration sensor, the drain unit to drain wash water from the washing tub and the motor to rotate the washing tub at an increased rotation speed for dehydrating the laundry (i.e. based on wetness of the laundry, the vibration degree is estimated and accordingly the motor RPM is controlled) ([0013], claim 15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to (1) add an imaging device to detect moisture content of laundry as taught by Hayashida and (2) add a vibration sensor alongside modify the control method/reprogram the controller of the washing machine to estimate vibration degree based on moisture content and later control the motor RPM as taught by Heo et al. with the predictable result of determining the degree of wetness in the laundry along with 
Regarding claims 2-4, the combination of Lee, Ishibashi, Kim, Li, Hayashida and Heo et al. teaches the detergent quantity control method. Lee et al. further teaches method steps wherein the predetermined detergent quantity is a value determined in advance by a manufacturer of the detergent according to the laundry amount (detergent preset values vs laundry amount shown in table 1, pg. 4 para 7); wherein the external information collector comprises a camera (receiving unit 310 can be a laptop or smart phone with a camera see pg. 3 para 12, pg. 4 para 2); method step further comprising obtaining information about a kind of detergent from a message received from a user terminal (data on the type of detergent received from the wireless terminal 100 as an image of a detergent (barcode or photograph) or input text, see pg. 4 para 4).
Regarding claim 5, the combination of Lee, Ishibashi, Kim, Li, Hayashida and Heo et al. teaches the detergent quantity control method.
Further to the method step of determining insufficient detergent quantity (taught by Kim et al. as detailed previously), Kim et al. teaches an additional method step to display information of the insufficient detergent quantity through a display unit of the washing machine and also generate an indication or a warning sound via an alarm unit for the addition of the detergent for a set time when the amount of detergent dispensed is less than the set range (see claim 4, claim 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method step warning the user of insufficient detergent into the control method of the washing machine   so that decrease in washing power owing to reduced detergent quantity and overall lowering of washing performance can be completely avoided by warning the user in time via display or alarm units (see pg. 2 para 6).
Regarding claims 10, the combination of Lee, Ishibashi, Kim, Li, Hayashida and Heo et al. teaches the detergent quantity control method.
Ishibashi et al. further teaches a method step wherein the ANN model (neural network 45) is stored in an artificial intelligence (Al) device (i.e. in AI based washing machine specifically within microcomputer 13 with inbuilt RAM and ROM storage, see Fig 1, Fig. 15, Col 4 ln 8-17, Col 1 ln 26-27)  and wherein the applying of the information comprises: transmitting (inputting) the feature value (detergent type data D6) related to the information about a kind of detergent to the Al device (specifically to microcomputer 13); and obtaining a result (detergent type based on a transparency value detected by transparency detector 20, see Fig. 1, see Col 16 ln 9-13) in which information about a kind of detergent is applied (detergent type data D6 is input to the neural network 45 of the microcomputer 13 to yield transparency value and detergent type as output, Fig. 1, Col 8 ln 60-65) to the ANN model from the Al device (from the operation panel 14 of the AI based washing machine, Col 4 ln 8-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the neural network model designed for detergent qualification and quantification, stored in an existing AI device (washing machine of Ishibashi) into the another AI device (washing machine) of Lee, Kim, Li, Hayashida and Heo et al.  et al. so that the benefits of neural network model for detergents can be rolled into the benefits of using AI based washing machine with enhanced features (e.g. wireless communication with smart phone) to produce synergies and user interfaces otherwise not possible, including reducing sensor usage and production costs (Col 7 ln 23-29, Col 16 ln 13-16, Ishibashi et al.); providing the user with intelligent and intuitive interfaces, autonomous washing machine operation facilitated over a broad range of networks (PAN, WAN, LAN, pg. 3 para 6, 11, Lee et al.).
Regarding claim 11, the combination of Lee, Ishibashi, Kim, Li, Hayashida and Heo et al. teaches the detergent quantity control method.

The combination of both Lee, Kim, Li, Hayashida and Heo et al. does not explicitly teach that the to and fro communication is via an artificial neural network stored in a computer network so that  the detergent information (type and amount to be used) is received from the neural network integrated with the computer network.  
However as detailed previously Ishibashi et al. teaches the artificial neural network model stored in RAM/ROM of a controller (microcomputer 13) integrated with the washing machine (Col 4 ln 8-17, Col 1 ln 26-27). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the neural network programming of Ishibashi into the Network (taught by Lee) and control method of Lee, Kim, Li, Hayashida and Heo et al.  with the benefit of using AI based programming (benefits as detailed in claim 1, (Col 7 ln 23-29, Col 16 ln 13-16, Ishibashi et al.) to input detailed adjustments of laundry course with ease, while providing users with an intuitive interface compatible to a broad range of networks (PAN, WAN, LAN), thus enhancing flexibility and adaptability to user’s ever changing needs (pg. 3 para 6, 11, Lee et al.)
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR-20150075464-A) in view of Ishibashi et al. (US-5241845-A), Kim et al. (KR-20080032526-A), Li et al. (US-.
Regarding claim 6, the combination of Lee, Ishibashi, Kim, Li, Hayashida and Heo et al. teaches the detergent quantity control method.
The combination of Lee, Ishibashi, Kim, Li, Hayashida and Heo et al. does not explicitly teach the method steps further comprising: when the detergent quantity exceeds the predetermined detergent quantity, supplying the detergent corresponding to the predetermined quantity of detergent together with a washing water to the inner tub of the washing machine; and storing a remaining detergent, except for the supplied detergent in a detergent storage of the washing machine.  
In the analogous art of detergents for washing machine, Park et al. teaches method steps wherein a controller predetermines the detergent amount based on laundry amount and displays it (pg. 5 para 9,11) and when a large amount of detergent is fed into a detergent box with adjustable partitions(pg. 5 para 21, Fig 3-9), the detergent fills up a detergent holding unit within the detergent box (first detergent storage unit 232) designed to take predetermined quantity only (pg. 5 para 15) and the excess then overflows along the partition wall in to the adjacent unit 236 (pg. 5 para 21). The set quantity of detergent from detergent holding unit (first detergent storage unit 232) is supplied for washing (pg. 6 para 1, 12-13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the method step of Park et al. into the washing machine of Lee, Ishibashi, Kim, Li, Hayashida and Heo et al.   with the benefit of having standby detergent storage even if excess detergent is fed due to user’s carelessness and only the exact amount needed is dispensed during washing thereby avoiding any detergent over use/ wastage (pg. 5 para 15 and 21).
Regarding claims 7-9, the combination of Lee, Ishibashi, Kim, Li, Hayashida, Heo et al. and Park teaches the detergent quantity control method.
could be excess from previous loading  stored in the adjacent unit or insufficient) and displays the remaining amount to be introduced in the detergent box, in other words the control unit is capable of determining whether an additional supply detergent satisfies the insufficient detergent quantity by measuring the existing quantity and alerting the user of the low quantity via color coding, urging the user to fill up the extra required quantity via the display or by a speaker. Also, if the additional supply detergent quantity does not satisfy the insufficient detergent quantity – in other words when the detergent supplied meets the required quantity, the method alerts the user to stop the detergent addition process via the same visual or sound indicators indicating MAX level is reached and later when the detergent addition clearly stops, user would proceed/prompted to proceed to washing (pg. 5 para 9, 14-18, pg. 6 para 1).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate these method steps of Park et al. into the washing machine of Lee, Ishibashi, Kim, Li, Hayashida and Heo et al.  so as to be able to determine if the added detergent is insufficient/ sufficient and replenishing only the needed quantity if insufficient detergent was fed, with the benefit of avoiding any detergent over use or wastage while incorporating user-friendly features like color based visual indicators and also sound based guidance for the visually impaired (pg. 5 para 14 and 18).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US20200392660A1) (co-pending US application 16/489,988) teaches a controller obtaining a laundry classification information reflecting water content percentage information of the laundry from the image of the laundry, learning the laundry classification information to predict a degree of vibration .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711